EXHIBIT 10.6
 
ALLONGE TO
SECURED PROMISSORY NOTE
 
THIS ALLONGE TO SECURED PROMISSORY NOTE (the “Allonge”), dated and effective as
of the Effective Date set forth below, is attached to and made part of that
certain Secured Promissory Note (Note”) issued by Midwest Energy Emissions
Corp., a Delaware corporation (“Company”), payable to the order of each of the
holders listed on Exhibit A attached hereto and made a part hereof (each a
“Holder” and with the notes issued to all the Holders being collectively, the
“Notes”) pursuant to the 2013 offering of up to $6,000,000 of Notes by Holder
and pursuant to which Richard Galterio is serving as “Noteholder Agent” for the
Holders of the Notes, with authority to amend each Note pursuant to actions
taken with respect to the Noteholder Agency Appointment Agreement among the
Holders of the Notes, Company and Agent. Capitalized terms used herein and not
otherwise defined shall have the same meaning as set forth in the Note.
 
The Note of each Holder set forth on Exhibit A is hereby amended effective as of
the date of initial funding of a loan from AC Midwest Energy LLC, a Delaware
limited liability company to Borrower in the following manner:
 
1.  Stock Issuance Option. The following sentence is added to the end of the
paragraph on page 1 of the Note that commences “FOR VALUE RECEIVED:”
 
“Notwithstanding anything to the contrary contained in this Note, effective as
of the date of initial funding of a secured loan (“New Loan Closing Date”) from
AC Midwest Energy LLC (such entity or its designees being the “New Lender” and
the amount loaned by the New Lender to the Company from time to time being the
“New Loan” with the obligations evidenced thereby being the “New Loan
Obligations” and the note evidencing the same being the “New Note”) to the
Company: (i) the Company shall make all future payments of interest called for
hereunder pursuant to the Stock Issuance Option until notice is otherwise
provided by the Company to Holder; and (ii) the Maturity Date for this Note
shall be the later of the original maturity date set forth in this Note and the
maturity date of the New Loan (presently July 31, 2018, or as extended from time
to time by agreement between the Company and the New Lender), provided that,
subject to the terms of the Intercreditor Agreement (as such term is defined
herein), the Company shall have the right to pay off this Note without penalty
or premium at any time following December 20, 2016 and prior to its Maturity
Date after giving at least 10 days’ notice of the proposed date of payment so as
to provide the Holder the opportunity to convert this Note to Common Stock prior
to tender of payment.”
 
2. Prepayment. Section 2 (Prepayment) of the Note is amended and restated in its
entirety as follows:
 
“This Note may not be prepaid in whole or part without the consent of the Holder
at any time prior to December 20, 2016.”
 
3. Ranking, New Warrant. The following paragraph is added at the end of Section
4 of the Note:
 
“Holder acknowledges and agrees that effective as of the New Loan Closing Date:
(i) the definition of “Permitted Senior Debt” has been amended to include the
New Loan; (ii) Richard Galterio, in his capacity as “Noteholder Agent” for the
benefit of Holder pursuant to the Noteholder Agency Appointment Agreement to
which Holder is subject with respect to this Note (in the form included with the
original subscription materials for the issuance of this Notes including this
Note, with the holders of all the Notes being the “Holders”) is authorized to
execute such form of intercreditor agreement (“Intercreditor Agreement”) among
the Holders, the Company and one or more of its subsidiaries with the New
Lender, as the Noteholder Agent deems necessary and proper), which shall provide
among other things for the subordination as to right of payment of this Note and
the other Notes to payment to the New Lender, except in certain instances of
liquidation of the collateral securing the New Loan, and the Holder shall be
bound by the terms of the Intercreditor Agreement, which shall supersede any
inconsistencies with the terms of this Note. The Intercreditor Agreement shall
contain a right in favor of the New Lender to purchase this Note following the
occurrence of an event of default with respect to the New Loan for the
outstanding principal amount of this Note. In the event of a purchase of this
Note by the New Lender in accordance with the terms of the Intercreditor
Agreement, then the Company shall prepare and issue to Holder a warrant (“New
Warrant”) substantially identical to the form attached hereto as Exhibit B, and
the New Warrant shall be for a term ending on the original Maturity Date of this
Note in 2016, to purchase Common Stock of the Company at a price equal to fifty
cents ($0.50) per share, subject to adjustment as set forth on Exhibit B and
shall be for an amount of shares equal to two times the number of dollars paid
by the New Lender for the purchase of this Note, rounded up to the nearest whole
share, subject to adjustment (to be adjusted equitably to account for forward or
reverse stock splits of the Company or other changes in its capital structure
for transactions occurring after August 1, 2014 as set forth in Section 4 of the
form of New Warrant).”
 
 
1

--------------------------------------------------------------------------------

 
 
4. Conversion of this Note at the Option of the Company. The following paragraph
is added at the end of Section 5(b) of this Note:
 
“Notwithstanding anything to the contrary contained in this Note, the forced
conversion rights of the Company set forth in this Section 5(b) shall only be
exercisable in the following instance: (i) the Company has applied for listing
of its shares on NASDAQ, the NYSE or another national securities exchange of the
United States (collectively, a “National Exchange”); (ii) the Company has met
the conditions to exercise the forced conversion rights set forth in this
Section 5(b); and (iii) the listing on the National Exchange is ready for
approval, conditioned upon the forced conversion of the Notes in order to meet
the listing requirements of the National Exchange.”
 
5.  Negative Covenants of the Company. The lead in sentence of Section 8
preceding Section 8(a) is amended and restated in its entirety as follows:
 
“The Company hereby agrees that, so long as all or any portion of the Notes
remains outstanding and unpaid it will not, nor will it permit any of its
subsidiaries, if any, without the consent of either: (i) the Noteholder Agent;
or (ii) the New Lender, for so long as the New Loan or any portion thereof is
issued and outstanding, to:”
 
6.  Agency Agreement. The following sentence is added at the end of Section 9 of
this Note.
 
“Holder ratifies, confirms and approves the appointment of Richard Galterio as
Noteholder Agent. The Holder authorizes the Noteholder Agent to take all actions
on behalf of Holder pursuant to the Intercreditor Agreement as the Noteholder
Agent deems necessary and proper.
 
7. Most Favored Nation Status. The following sentence is added at the end of
Section 10 of this Note.
 
“Notwithstanding anything to the contrary contained herein, “New Financing”
shall not include any issuance of equity linked securities to the New Lender in
connection with the funding of the New Loan or in connection with any
modification or amendment thereof; provided however, to the extent that the
conversion price for the New Note is reduced below $0.50 per share of Common
Stock (as equitably adjusted for forward or reverse splits), then the conversion
price for this Note shall be reduced to the same per share conversion price as
applies to the New Note. ”
 
8.  Transfer of Note. The following sentence is added to the end of Section 15
of this Note:
 
“Notwithstanding anything to the contrary contained herein, while the
Intercreditor Agreement is in effect, no transfer of this Note may be made
without the prior written consent of the New Lender, which consent shall not be
unreasonably withheld.”
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Noteholder Agent on behalf of each of the Holders named on
Exhibit A attached hereto and made a part hereof and the Company have executed
this Allonge as of the date set forth above amending the Note issued by the
Company to each of the Holders named on Exhibit A hereto effective as of the
date of execution by Company set forth below (the “Effective Date”).
 
 
COMPANY:
 
NOTEHOLDER AGENT:
         
Midwest Energy Emissions Corp.
          Richard Galterio(1)          
By:
       
Name:
       
Title:
       
Effective Date:
August ___, 2014
     

 
(1)  On behalf of each of the Holders set forth on Exhibit A.
 
Signature Page
MEEC Allonge to Secured Promissory Note
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
LIST OF NOTEHOLDERS
 
Name
 
Principal as
of 07/15/14
      $ 50,000         100,000         100,000         50,000         20,000    
    100,000         65,000         50,000         100,000         10,000        
5,000         30,000         150,000         40,000         10,000        
30,000         20,000         50,000         10,000         50,000        
30,000         100,000         25,000         15,000         125,000        
50,000         40,000         50,000         10,000         75,000        
100,000         50,000         75,000         10,000  
Total:
  $ 1,795,000  



 
4

--------------------------------------------------------------------------------

 


EXHIBIT B
FORM OF NEW WARRANT
 
THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS
REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE OR FOREIGN
SECURITIES LAWS, OR UNLESS AN OPINION OF COUNSEL HAS BEEN RENDERED TO THE
COMPANY, IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY AND ITS COUNSEL, TO
THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.
 
WARRANT
TO PURCHASE SHARES OF
COMMON STOCK, PAR VALUE $.001 PER SHARE OF
MIDWEST ENERGY EMISSIONS CORP.
AT $0.50 PER SHARE
 
Warrant Certificate No.: [NUMBER]
 
Original Issue Date: [_______ ______], 201_
 
FOR VALUE RECEIVED, Midwest Energy Emissions Corp., a Delaware corporation (the
“Company”), hereby certifies that [NAME OF HOLDER], a [JURISDICTION AND TYPE OF
ENTITY], or its registered assigns (the “Holder”), is entitled to purchase from
the Company [SPECIFIED NUMBER] duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock at a purchase price per share of $0.50
(the “Exercise Price”), all subject to the terms, conditions and adjustments set
forth below in this Warrant. Certain capitalized terms used herein are defined
in Section 1 hereof.
 
This Warrant has been issued in connection with the rights granted to Holder as
a result of the purchase by AC Midwest Energy, LLC or its assigns of the 10%
Convertible Promissory Note issued to Holder or Holder’s predecessors in
interest in 2013 by Company (the “Convertible Note” and the date of issuance
being the “Convertible Note Issuance Date”), between the Company and the Holder.
AC Midwest Energy, LLC funded a $10,000,000 loan to the Company in August, 2014
(the “Senior Loan).”
 
 
5

--------------------------------------------------------------------------------

 
 
1. Definitions. As used in this Warrant, the following terms have the respective
meanings set forth below:
 
“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3 hereof, multiplied by (b) the Exercise Price in
effect as of the Exercise Date in accordance with the terms of this Warrant.
 
“Board” means the Board of Directors of the Company.
 
“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the city of Wilmington, Delaware are authorized or
obligated by law or executive order to close.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company, and any capital stock into which such Common Stock shall have been
converted, exchanged or reclassified following the date hereof.
 
“Company” has the meaning set forth in the preamble.
 
“Convertible Note” has the meaning set forth in the preamble.
 
“Convertible Note Issuance Date” has the meaning set forth in the preamble.
 
“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.
 
“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., Delaware time, on a Business Day, including,
without limitation, the receipt by the Company of the Exercise Agreement, the
Warrant and the Aggregate Exercise Price.
 
“Exercise Agreement” has the meaning set forth in Section 3(a)(i).
 
 
6

--------------------------------------------------------------------------------

 
 
“Exercise Period” has the meaning set forth in Section 2.
 
“Exercise Price” has the meaning set forth in the preamble.
 
 “Holder” has the meaning set forth in the preamble.
 
“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.
 
“Original Issue Date” means the date on which the Warrant was issued by the
Company.
 
“Nasdaq” means The Nasdaq Stock Market, Inc.
 
“OTC Bulletin Board” means the OTC Bulletin Board.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.
 
“SEC Filings” means the Company’s most recent Annual Report on Form 10-K filed
with the SEC and any Form 10-Q and Form 8-K filed thereafter.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Senior Loan Date” means the original date of issuance of the Senior Loan
 
“Senior Loan Note” means the promissory note issued by the Company to evidence
the Senior Loan, and all modifications, replacements and substitutions thereof.
 
“Subscription Agreement” means the subscription agreement pursuant to which the
Convertible Note was originally purchased by the Holder or the Holder’s
predecessors in interest..
 
“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.
 
“Warrant Shares” means the shares of Common Stock of the Company then
purchasable upon exercise of this Warrant in accordance with the terms of this
Warrant.
 
 
7

--------------------------------------------------------------------------------

 
 
2. Term of Warrant. Subject to the terms and conditions hereof, at any time or
from time to time after the date hereof and prior to 5:00 p.m., Delaware time,
on the later of: (i) the three year anniversary of the Convertible Note Issuance
Date, or (ii) two years following the date of issuance of this Warrant, provided
if such day (per subparagraph (i) or (ii)) is not a Business Day, on the next
preceding Business Day (the “Exercise Period”), the Holder of this Warrant may
exercise this Warrant for all or any part of the Warrant Shares purchasable
hereunder (subject to adjustment as provided herein); provided, however, the
Exercise Period will terminate upon the closing of a sale of the Company
(pursuant to merger, stock sale, or otherwise).
 
3. Exercise of Warrant
 
(a) Exercise Procedure. This Warrant may be exercised on any Business Day, for
all or any part of the unexercised Warrant Shares, during the Exercise Period
upon
 
i. surrender of this Warrant to the Company at its then principal executive
offices (or an indemnification undertaking with respect to this Warrant in the
case of its loss, theft or destruction), together with an Exercise Agreement in
the form attached hereto as Exhibit A (each, an “Exercise Agreement”), duly
completed (including specifying the number of Warrant Shares to be purchased)
and executed; and
 
ii. payment to the Company of the Aggregate Exercise Price in accordance with
Section 3(b).
 
(b) Payment of the Aggregate Exercise Price. Payment of the Aggregate Exercise
Price shall be made by delivery to the Company of a certified or official bank
check payable to the order of the Company or by wire transfer of immediately
available funds to an account designated in writing by the Company, in the
amount of the Aggregate Exercise Price.
 
(c) Delivery of Stock Certificates. Upon receipt by the Company of the Exercise
Agreement, surrender of this Warrant (in accordance with Section 3(a) hereof)
and payment of the Aggregate Exercise Price (in accordance with Section 3(b)
hereof) or cashless exercise (in accordance with Section 3(i) hereof), the
Company shall, as promptly as practicable, and in any event within 30 Business
Days thereafter, execute (or cause to be executed) and deliver (or cause to be
delivered) to the Holder a certificate or certificates representing the Warrant
Shares issuable upon the exercise, together with cash in lieu of any fraction of
a share, as provided in Section 3(d) hereof. The stock certificate or
certificates delivered shall be, to the extent possible, in the denomination or
denominations as the exercising Holder shall reasonably request in the Exercise
Agreement and shall be registered in the name of the Holder or, subject to
compliance with Section 5 below, any other Person’s name as shall be designated
in the Exercise Agreement. This Warrant shall be deemed to have been exercised
and the certificate or certificates of Warrant Shares shall be deemed to have
been issued, and the Holder or any other Person designated to be named therein
shall be deemed to have become a holder of record of the Warrant Shares for all
purposes, as of the Exercise Date.
 
 
8

--------------------------------------------------------------------------------

 
 
(d) Fractional Shares. The Company shall not be required to issue a fractional
Warrant Share upon exercise of any Warrant. As to any fraction of a Warrant
Share that the Holder would otherwise be entitled to purchase upon the exercise,
the Company shall pay to the Holder an amount in cash (by delivery of a check or
by wire transfer of immediately available funds) equal to the product of (i) the
fraction multiplied by (ii) the Fair Market Value of one Warrant Share on the
Exercise Date.
 
(e) Delivery of New Warrant. Unless the purchase rights represented by this
Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the certificate or certificates representing
the Warrant Shares being issued in accordance with Section 3(c) hereof, deliver
to the Holder a new Warrant evidencing the rights of the Holder to purchase the
unexpired and unexercised Warrant Shares called for by this Warrant. Such new
Warrant shall in all other respects be identical to this Warrant.
 
(f) Valid Issuance of Warrant and Warrant Shares; Payment of Taxes. With respect
to the exercise of this Warrant, the Company represents, covenants and agrees:
 
i. This Warrant is, and any Warrant issued in substitution for or replacement of
this Warrant shall be, upon issuance, duly authorized and validly issued.
 
ii. All Warrant Shares issuable upon the exercise of this Warrant pursuant to
the terms hereof shall be, upon issuance, and the Company shall take all such
actions as may be necessary or appropriate in order that the Warrant Shares are,
validly issued, fully paid and non-assessable, issued without violation of any
preemptive or similar rights of any stockholder of the Company and free and
clear of all taxes, liens and charges.
 
iii. The Company shall take all commercially reasonable actions as may be
necessary to ensure that all Warrant Shares are issued without material
violation by the Company of any applicable law or governmental regulation.
 
iv. The Company shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issuance or
delivery of Warrant Shares upon exercise of this Warrant; provided, that the
Company shall not be required to pay any tax or governmental charge that may be
imposed with respect to any applicable withholding or the issuance or delivery
of the Warrant Shares to any Person other than the Holder, and no issuance or
delivery shall be made unless and until the Person requesting issuance has paid
to the Company the amount of the tax, or has established to the satisfaction of
the Company that the tax has been paid.
 
(g) Conditional Exercise. Notwithstanding any other provision hereof, if an
exercise of any portion of this Warrant is to be made in connection with a
public offering or a sale of the Company (pursuant to a merger, sale of stock,
or otherwise), such exercise may at the election of the Holder be conditioned
upon the consummation of such transaction, in which case such exercise shall not
be deemed to be effective until immediately prior to the consummation of such
transaction.
 
 
9

--------------------------------------------------------------------------------

 
 
(h) Reservation of Shares. During the Exercise Period, the Company shall at all
times reserve and keep available out of its authorized but unissued Common Stock
or other securities constituting Warrant Shares, solely for the purpose of
issuance upon the exercise of this Warrant, the maximum number of Warrant Shares
issuable upon the exercise of this Warrant, and the par value per Warrant Share
shall at all times be less than or equal to the applicable Exercise Price. The
Company shall not increase the par value of any Warrant Shares receivable upon
the exercise of this Warrant above the Exercise Price then in effect, and shall
take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and non-assessable shares of
Common Stock upon the exercise of this Warrant.
 
(i) Cashless Exercise. Notwithstanding any provisions herein to the contrary, in
lieu of exercising this Warrant in the manner set forth in Sections 3(a) and
3(b), the Holder may elect to exercise this Warrant, or a portion hereof, and to
pay for the Warrant Shares by way of cashless exercise. If the Holder wishes to
effect a cashless exercise, the Holder shall surrender this Warrant, with an
Exercise Agreement duly completed (including specifying the number of Warrant
Shares to be purchased) and executed, at the principal office of the Company, or
at such other office or agency as the Company may designate in writing prior to
the date of such exercise, in which event the Company shall issue to the Holder
the number of Warrant Shares computed according to the following equation:
 

X= Y * (A-B) A

 
X = the number of Warrant Shares to be issued to the Holder.
 
Y = the Warrant Shares purchasable under this Warrant or, if only a portion of
the Warrant is being exercised, the portion of the Warrant Shares being
exercised.
 
A = the Fair Market Value (defined below) of one share of Common Stock (on the
exercise date).
 
B = the Exercise Price (as adjusted pursuant to the provisions of this Warrant).
 
For purposes of this Section 3(i), the “Fair Market Value” of one share of
Common Stock on the exercise date shall have one of the following meanings:
 
i. if the Company’s Common Stock is traded on a national securities exchange,
the Fair Market Value shall be deemed to be the average of the Closing Prices
over a five trading day period ending on the exercise date. For the purposes of
this Warrant, “Closing Price” means the final price at which one share of Common
Stock is traded during any trading day; or
 
ii. if the Company’s Common Stock is actively traded over-the-counter, the Fair
Market Value shall be deemed to be the average of the closing sales price over
the thirty (30) day period ending three (3) days before the date of exercise; or
 
iii. if neither (1) nor (2) is applicable, the Fair Market Value shall be at the
highest price per share which the Company could obtain on the date of exercise
from a willing buyer (not a current employee or director) for shares of Common
Stock sold by the Company, from authorized but unissued shares, as determined in
good faith by the Company’s Board of Directors.
 
 
10

--------------------------------------------------------------------------------

 
 
For illustration purposes only, if this Warrant entitles the Holder the right to
purchase 100,000 Warrant Shares and the Holder were to exercise this Warrant for
50,000 Warrant Shares at a time when the Fair Market Value of each share of
Common Stock was $2.00 on the Exercise Date, the cashless exercise calculation
would be as follows:
 
X = 50,000 ($2.00-$1.00)
$2.00


X = 25,000


Therefore, the number of Warrant Shares to be issued to the Holder after giving
effect to the cashless exercise would be 25,000 Warrant Shares and the Company
would issue the Holder a new Warrant to purchase 50,000 Warrant Shares,
reflecting the portion of this Warrant not exercised by the Holder.
 
4. Adjustment to Exercise Price and Number of Warrant Shares. The Exercise Price
and the number of Warrant Shares issuable upon exercise of this Warrant shall be
subject to adjustment from time to time as provided in this Section 4.
 
(a) Adjustment to Exercise Price and Warrant Shares Upon Subdivision or
Combination of Common Stock. If the Company shall, at any time or from time to
time after the Senior Loan Date, subdivide (by any stock split, recapitalization
or otherwise) its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to the subdivision shall
be proportionately reduced and the number of Warrant Shares issuable upon
exercise of this Warrant shall be proportionately increased. If the Company at
any time combines (by combination, reverse stock split or otherwise) its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to the combination shall be proportionately
increased and the number of Warrant Shares issuable upon exercise of this
Warrant shall be proportionately decreased. Any adjustment under this
Section 4(a) shall become effective at the close of business on the date the
dividend, subdivision or combination becomes effective. If the conversion price
per share with respect to the Senior Loan Note is reduced below 50 cents per
share (after adjustments in the Senior Loan Note for subdivisions or
combinations in any of the categories outlined above in this Section 4(a) or due
to the weighted average anti-dilution adjustments), then the Exercise Price
shall be adjusted to the same price per share as is applicable to the Senior
Loan Note.
 
(b) Merger Sale, Reclassification, Etc. In case of any (i) consolidation or
merger (including a merger in which the Company is the surviving entity), (ii)
sale or other disposition of all or substantially all of the Company’s assets or
distribution of property to shareholders (other than distributions payable out
of earnings or retained earnings), or reclassification, change or conversion of
the outstanding securities of the Company or of any reorganization of the
Company (or any other corporation the stock or securities of which are at the
time receivable upon the exercise of this Warrant) or any similar corporate
reorganization on or after the date hereof, then and in each such case the
holder of this Warrant, upon the exercise hereof at any time thereafter shall be
entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise hereof prior to such consolidation, merger, sale or
other disposition, reclassification, change, conversion or reorganization, the
stock or other securities or property to which such holder would have been
entitled upon such consummation if such holder had exercised this Warrant
immediately prior thereto, all subject to further adjustment as provided in
Section 4(a) or 4(b); and in each such case, the terms of this Section 4 shall
be applicable to the shares of stock or other securities properly receivable
upon the exercise of this Warrant after such consolidation, merger, sale or
other disposition, reclassification, change, conversion or reorganization.
 
 
11

--------------------------------------------------------------------------------

 
 
(c) Weighted Average Adjustment. If the Company Issues (hereinafter defined)
Additional Common Shares (defined hereunder) after the date of the Warrant and
the consideration per Additional Common Share is less than the Exercise Price in
effect immediately before such Issuance (a “Diluting Issuance”), other than with
respect to Excluded Securities (hereinafter defined), the Exercise Price in
effect immediately before such Diluting Issue shall be reduced, concurrently
with such Diluting Issuance, to a price (calculated to the nearest hundredth of
a cent) determined by multiplying the Exercise Price by a fraction:
 
i. the numerator of which is the number of shares of Common Stock outstanding
immediately before such Diluting Issuance plus the number shares of Common Stock
that the aggregate consideration received by Company for the Additional Common
Shares would purchase at the Exercise Price in effect immediately before such
Diluting Issuance, and
 
ii. the denominator of which is the number of shares of Common Stock outstanding
immediately before such Diluting Issuance plus the number of such Additional
Common Shares.
 
For purposes of clarity, the exercise shall be determined in accordance with the
following formula:


EP2 = EP1 x (A + B) / (A + C)


For purposes of the foregoing formula, the following definitions shall apply:


i. “EP2” shall mean the Exercise Price in effect immediately after such Diluting
Issuance of Additional Common Shares;
 
ii. “EP1” shall mean the Exercise Price in effect immediately prior to such
Diluting Issuance of Additional Common Shares;
 
iii. “A” shall mean the number of shares of Common Stock outstanding and deemed
outstanding immediately prior to such Diluting Issuance of Additional Common
Shares;
 
iv. “B” shall mean the number of shares of Common Stock that would have been
issued if such Additional Common Shares had been issued at a price per share
equal to EP1 (determined by dividing the aggregate consideration received or
receivable by the Company in respect of such issue by EP1); and
 
v. “C” shall mean the number of such Additional Common Shares issued in such
transaction.
 
 
12

--------------------------------------------------------------------------------

 
 
As used herein the following terms shall have the following meanings:
 
i. “Issue” means to grant, issue or sell Additional Common Shares, whichever of
the foregoing is the first to occur.
 
ii. “Additional Common Shares” means all Common Stock (including reissued
shares) Issued after the date of the Warrant during the term of the Warrant.
 
iii. “Excluded Securities” means any of the following: (a) shares of Common
Stock issued pursuant to any employee benefit plan which has been approved by
the Board of Directors of the Company, pursuant to which the Company’s
securities may be issued to any employee, officer, director or consultant for
services provided to the Company and (b) issuances of Common Stock upon exercise
or conversion of currently outstanding derivative securities.
 
(d) Certificate as to Adjustment.
 
i. As promptly as reasonably practicable following any adjustment of the
Exercise Price, but in any event not later than 10 Business Days thereafter, the
Company shall furnish to the Holder a certificate of an executive officer
setting forth in reasonable detail such adjustment and the facts upon which it
is based and certifying the calculation thereof.
 
ii. As promptly as reasonably practicable following the receipt by the Company
of a written request by the Holder, but in any event not later than 10 Business
Days thereafter, the Company shall furnish to the Holder a certificate of an
executive officer certifying the Exercise Price then in effect and the number of
Warrant Shares or the amount, if any, of other shares of stock, securities or
assets then issuable upon exercise of the Warrant.
 
(e) Notices. In the event:
 
i. that the Company shall take a record of the holders of its Common Stock (or
other capital stock or securities at the time issuable upon exercise of the
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, to vote at a meeting (or by written consent), to receive
any right to subscribe for or purchase any shares of capital stock of any class
or any other securities, or to receive any other security; or
 
ii. of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another Person, or sale of all or substantially all of the Company’s assets
to another Person; or the Company;
 
iii. of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;
 
 
13

--------------------------------------------------------------------------------

 
 
then, and in each such case, the Company shall send or cause to be sent to the
Holder at least 20 days prior to the applicable record date or the applicable
expected effective date, as the case may be, for the event, a written notice
specifying, as the case may be, (A) the record date for the dividend,
distribution, meeting or consent or other right or action, and a description of
the dividend, distribution or other right or action to be taken at such meeting
or by written consent, or (B) the effective date on which the reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Company shall close or a record shall be taken with
respect to which the holders of record of Common Stock (or such other capital
stock or securities at the time issuable upon exercise of the Warrant) shall be
entitled to exchange their shares of Common Stock (or such other capital stock
or securities) for securities or other property deliverable upon the
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and the amount per share and character of the
exchange applicable to the Warrant and the Warrant Shares.
 
5. Transfer of Warrant. Subject to the transfer conditions referred to in the
legend endorsed hereon this Warrant and all rights hereunder are transferable in
whole or in part by the Holder without charge to the Holder, upon surrender of
this Warrant to the Company at its then principal executive offices with a
properly completed and duly executed Assignment in the form attached hereto as
Exhibit B, together with funds sufficient to pay any transfer taxes described in
Section 3(f)(iv) in connection with the making of such transfer. Upon such
compliance, surrender and delivery and, if required, such payment, the Company
shall execute and deliver a new Warrant or Warrants in the name of the assignee
or assignees and in the denominations specified in such instrument of
assignment, and shall issue to the assignor a new Warrant evidencing the portion
of this Warrant, if any, not so assigned and this Warrant shall promptly be
cancelled.
 
6. Holder Not Deemed a Stockholder; Limitations on Liability. Except as
otherwise specifically provided herein, prior to the issuance to the Holder of
the Warrant Shares to which the Holder is then entitled to receive upon the due
exercise of this Warrant, the Holder shall not be entitled to vote or receive
dividends or be deemed the holder of shares of capital stock of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, as such, any of the rights of a stockholder of the Company or
any right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise. In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on the Holder to purchase
any securities (upon exercise of this Warrant or otherwise) or as a stockholder
of the Company, whether such liabilities are asserted by the Company or by
creditors of the Company
 
7. Replacement on Loss; Division and Combination.
 
(a) Replacement of Warrant on Loss. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement or affidavit of loss
of the Holder shall be a sufficient indemnity) and, in case of mutilation, upon
surrender of the Warrant for cancellation to the Company, the Company shall, at
its own expense, execute and deliver to the Holder, in lieu hereof, a new
Warrant of like tenor and exercisable for an equivalent number of Warrant Shares
as the Warrant lost, stolen, mutilated or destroyed; provided, that, in the case
of mutilation, no indemnity shall be required if this Warrant in identifiable
form is surrendered to the Company for cancellation.
 
(b) Division and Combination of Warrant. Subject to compliance with the
applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in the division or combination, this Warrant may be
divided, or following any division of this Warrant, subsequently combined with
other Warrants, upon the surrender of this Warrant or Warrants to the Company at
its then principal executive offices, together with a written notice specifying
the names and denominations in which new Warrants are to be issued, signed by
the respective Holders or their agents or attorneys. Subject to compliance with
the applicable provisions of this Warrant as to any transfer or assignment which
may be involved in the division or combination, the Company shall, at its own
expense, execute and deliver a new Warrant or Warrants in exchange for the
Warrant or Warrants so surrendered in accordance with the notice. The new
Warrant or Warrants shall be of like tenor to the surrendered Warrant or
Warrants and shall be exercisable in the aggregate for an equivalent number of
Warrant Shares as the Warrant or Warrants so surrendered in accordance with such
notice.
 
 
14

--------------------------------------------------------------------------------

 
 
8. Compliance with the Securities Act.
 
(a) Agreement to Comply with the Securities Act; Legend. The Holder, by
acceptance of this Warrant, agrees to comply in all respects with the provisions
of this Section 8 and the restrictive legend requirements set forth on the face
of this Warrant and further agrees that the Holder shall not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended (the “Securities Act”). This Warrant
and all Warrant Shares issued upon exercise of this Warrant (unless registered
under the Securities Act) shall be stamped or imprinted with a legend in
substantially the following form (in addition to any legend required by state
securities laws):
 
“THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS
REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE OR FOREIGN
SECURITIES LAWS, OR UNLESS AN OPINION OF COUNSEL HAS BEEN RENDERED TO THE
COMPANY, IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY AND ITS COUNSEL, TO
THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
(b) Representations of the Holder. In connection with the issuance of this
Warrant, the Holder specifically represents, as of the date hereof, to the
Company by acceptance of this Warrant as follows:
 
i. The Holder is an “accredited investor” as defined by Rule 501 under the
Securities Act, and has such knowledge and experience in financial and business
matters that he/she/it is capable of evaluating the merits and risks of an
investment in this Warrant and the Warrant Shares to be issued upon exercise
hereof and of making an informed investment decision, and has the capacity to
protect the Holder’s own interests.
 
ii. The Holder understands and acknowledges that this Warrant and the Warrant
Shares to be issued upon exercise hereof are “restricted securities” under the
federal securities laws, have not been, and will not be, registered under the
Securities Act or the securities laws of any state by reason of a specific
exemption from the registration provisions of the Securities Act and the
applicable state securities laws, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Holder’s representations as expressed herein.
 
iii. Holder acknowledges and understands that this Warrant and the Warrant
Shares to be issued upon exercise hereof are being purchased for investment
purposes and not with a view to distribution or resale, nor with the intention
of selling, transferring or otherwise disposing of all or any part of this
Warrant or the Warrant Shares to be issued upon exercise hereof for any
particular price, or at any particular time, or upon the happening of any
particular event or circumstances, except selling, transferring, or disposing of
this Warrant or the Warrant Shares to be issued upon exercise hereof made in
full compliance with all applicable provisions of the Securities Act, the rules
and regulations promulgated by the Securities and Exchange Commission
thereunder, and applicable state securities laws; and that this Warrant and the
Warrant Shares to be issued upon exercise hereof are not a liquid investment.
The Company has no obligation or intention to register this Warrant or the
Warrant Shares to be issued upon exercise hereof for resale at this time, nor
has the Company made any representations, warranties, or covenants regarding the
registration of this Warrant and the Warrant Shares to be issued upon exercise
hereof.
 
 
15

--------------------------------------------------------------------------------

 
 
iv. The Holder acknowledges that this Warrant and the Warrant Shares to be
issued upon exercise hereof must be held indefinitely unless subsequently
registered under the Securities Act or unless an exemption from such
registration is available. The Holder is aware of the provisions of Rule 144
promulgated under the Securities Act which permit investors who have satisfied a
certain holding period such securities purchased in a private placement. The
Holder acknowledges that the Holder is not relying on the Company in any way to
satisfy the conditions precedent for resale of securities pursuant to Rule 144
under the Securities Act.
 
v. The Holder acknowledges that the Holder has had the opportunity to ask
questions of, and receive answers from the Company or any person acting on its
behalf concerning the Company and its business and to obtain any additional
information, to the extent possessed by the Company (or to the extent it could
have been acquired by the Company without unreasonable effort or expense)
necessary to verify the accuracy of the information received by the Holder. In
connection therewith, the Holder acknowledges that the Holder has had the
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management or any person acting on its behalf. The Holder has
received and reviewed all the information, both written and oral, that it
desires. Without limiting the generality of the foregoing, the Holder has been
furnished with or has had the opportunity to acquire, and to review, (i) copies
of the Company’s most recent Annual Report on Form 10-K filed with the SEC and
any Form 10-Q and Form 8-K filed thereafter (the “SEC Filings”), and other
publicly available documents, and (ii) all information, both written and oral,
that it desires with respect to the Company’s business, management, financial
affairs and prospects. In determining whether to make this investment, the
Holder has relied solely on the Subscription Agreement, the SEC Filings, the
Convertible Note and the Holder’s own knowledge and understanding of the Company
and its business based upon the Holder’s own due diligence investigations and
the information furnished pursuant to this paragraph. Except as set forth
herein, the Subscription Agreement and the Convertible Note, the Holder
understands that no person has been authorized to give any information or to
make any representations which were not furnished pursuant to this paragraph and
the Holder has not relied on any other representations or information.
 
vi. The Holder has all requisite legal and other power and authority to execute
and deliver this Warrant and to carry out and perform the Holder’s obligations
under the terms of this Warrant. This Warrant constitutes a valid and legally
binding obligation of the Holder, enforceable in accordance with its terms, and
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other general principals of equity, whether such
enforcement is considered in a proceeding in equity or law.
 
vii. The Holder has not, and will not, incur, directly or indirectly, as a
result of any action taken by the Holder, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Warrant.
 
viii. To the extent the Holder deems necessary, the Holder has reviewed with the
Holder’s own tax advisors the federal, state, local and foreign tax consequences
of this investment and the transactions contemplated by this Warrant. The Holder
relies solely on such advisors and not on any statements or representations of
the Company or any of its agents, other than the statements or representations
set forth in the Subscription Agreement, the SEC Filings, herein and in the
Convertible Note. The Holder understands that the Holder (and not the Company)
shall be responsible for the Holder’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Warrant.
 
 
16

--------------------------------------------------------------------------------

 
 
ix. There are no actions, suits, proceedings or investigations pending against
the Holder or the Holder’s properties before any court or governmental agency
(nor, to the Holder’s knowledge, is there any threat thereof) which would impair
in any way the Holder’s ability to enter into and fully perform the Holder’s
commitments and obligations under this Warrant or the transactions contemplated
hereby.
 
x. The execution, delivery and performance of and compliance with this Warrant,
and the issuance of the Securities will not result in any material violation of,
or conflict with, or constitute a material default under, any of Holder’s
articles of incorporation, bylaws or other; governing documents, if applicable,
or any of the Holder’s material agreements nor result in the creation of any
mortgage, pledge, lien, encumbrance or charge against any of the assets or
properties of the Holder or the Securities.
 
xi. Holder acknowledges that this Warrant and the Warrant Shares to be issued
upon exercise hereof are speculative and involve a high degree of risk and that
the Holder can bear the economic risk of the purchase of this Warrant and the
Warrant Shares to be issued upon exercise hereof, including a total loss of
his/her/its investment. Holder acknowledges that he/she/it has carefully
reviewed and considered the risk factors contained in the Subscription
Agreement, as well as the factors described under “Risk Factors” in the
Company’s SEC Filings.
 
xii. The Holder recognizes that no federal, state or foreign agency has
recommended or endorsed the purchase of this Warrant and the Warrant Shares to
be issued upon exercise hereof.
 
xiii. Holder understands that any and all certificates representing this Warrant
and the Warrant Shares to be issued upon exercise hereof and any and all
securities issued in replacement thereof or in exchange therefor shall bear the
legend, or one substantially similar thereto, described in Section 8(a), which
Holder has read and understands.
 
xiv. In addition, the certificates representing this Warrant and the Warrant
Shares to be issued upon exercise hereof, and any and all securities issued in
replacement thereof or in exchange therefor, shall bear such legend as may be
required by the securities laws of the jurisdiction in which the Holder resides.
 
xv. Holder further represents that the address set forth below is his/her
principal residence (or, if the Holder is a corporation, partnership or other
entity, the address of its principal place of business).
 
xvi. The Holder represents that Holder has not received any general solicitation
or general advertising regarding the purchase of this Warrant and the Warrant
Shares to be issued upon exercise hereof.
 
xvii. The Holder further represents that the social security number or taxpayer
identification set forth below is correct, and the Holder is not subject to
backup withholding because (i) the Holder has not been notified that he/she/it
is subject to backup withholding as a result of a failure to report all interest
and dividends, or (ii) the Internal Revenue Service has notified the Holder that
he/she/it is no longer subject to backup withholding.
 
 
17

--------------------------------------------------------------------------------

 
 
9. Warrant Register. The Company shall keep and properly maintain at its
principal executive offices books for the registration of the Warrant and any
transfers thereof. The Company may deem and treat the Person in whose name the
Warrant is registered on such register as the Holder thereof for all purposes,
and the Company shall not be affected by any notice to the contrary, except any
assignment, division, combination or other transfer of the Warrant effected in
accordance with the provisions of this Warrant.
 
10. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient (with confirmation of transmission); or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective parties at the addresses indicated below (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 10).
 
If to the Company:
Midwest Energy Emissions Corp.
500 West Wilson Bridge Road
Suite 140
Worthington, Ohio 43085
Phone: 614-505-6115
Fax: 614-505-7377
Email: rgross@midwestemissions.com
Attention: Chief Financial Officer
      [HOLDER ADDRESS] If to the Holder:    
Facsimile: [FAX NUMBER]
E-mail: [E-MAIL ADDRESS]
Attention: [NAME (AND TITLE, IF APPLICABLE) OF PERSON]



 
18

--------------------------------------------------------------------------------

 
 
11. Cumulative Remedies. Except to the extent expressly provided in Section 6 to
the contrary, the rights and remedies provided in this Warrant are cumulative
and are not exclusive of, and are in addition to and not in substitution for,
any other rights or remedies available at law, in equity or otherwise.
 
12. Equitable Relief. Each of the Company and the Holder acknowledges that a
breach or threatened breach by such party of any of its obligations under this
Warrant would give rise to irreparable harm to the other party hereto for which
monetary damages would not be an adequate remedy and hereby agrees that in the
event of a breach or a threatened breach by party of any obligation, the other
party hereto shall, in addition to any and all other rights and remedies that
may be available to it in respect of breach, be entitled to equitable relief,
including a restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction.
 
13. Entire Agreement. This Warrant, together with the Convertible Note and the
Subscription Agreement, constitutes the sole and entire agreement of the parties
to this Warrant with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Warrant, the
Convertible Note and the Subscription Agreement, the statements in the body of
this Warrant shall control.
 
14. Successor and Assigns. The Company may not assign this Agreement or its
rights and obligations hereunder without the prior written consent of the
Holder. This Warrant and the rights evidenced hereby shall be binding upon and
shall inure to the benefit of the parties hereto and the successors of the
Company and the successors and permitted assigns of the Holder. Such successors
and/or permitted assigns of the Holder shall be deemed to be a Holder for all
purposes hereunder.
 
15. No Third-Party Beneficiaries. This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns. Nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant.
 
16. Headings. The headings in this Warrant are for reference only and shall not
affect the interpretation of this Warrant.
 
17. Amendment and Modification; Waiver. Except as otherwise provided herein,
this Warrant may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto. No waiver by the Company or the Holder of
any of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the party so waiving. No waiver by any party shall operate
or be construed as a waiver in respect of any failure, breach or default not
expressly identified by such written waiver, whether of a similar or different
character, and whether occurring before or after that waiver. No failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Warrant shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.
 
 
19

--------------------------------------------------------------------------------

 
 
18. Severability. If any term or provision of this Warrant is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.
 
19. Governing Law. This Warrant shall be governed by and construed in accordance
with the internal laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of Delaware.
 
20. Submission to Jurisdiction. Any legal suit, action or proceeding arising out
of or based upon this Warrant or the transactions contemplated hereby may be
instituted in the federal courts of the United States of America or the courts
of the State of Delaware in each case located in the city of Wilmington, and
each party irrevocably submits to the exclusive jurisdiction of such courts in
any such suit, action or proceeding. Service of process, summons, notice or
other document by certified or registered mail to such party’s address set forth
herein shall be effective service of process for any suit, action or other
proceeding brought in any such court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or any proceeding in such courts and irrevocably waive and agree not to plead or
claim in any such court that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.
 
21. Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Warrant is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.
 
22. Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Warrant.
 
23. No Strict Construction. This Warrant shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.
 
[SIGNATURE PAGE FOLLOWS]
 
 
20

--------------------------------------------------------------------------------

 
 
The Company has duly executed this Warrant on the Original Issue Date.
 
 

   
MIDWEST ENERGY EMISSIONS CORP.
           
 
  By:
 
        Name:         Title:               Accepted and agreed,                
    [HOLDER NAME]                   By:           Name:           Title:        
  SSN or EIN: ____________________________________________        

 
 
21

--------------------------------------------------------------------------------

 


EXHIBIT A:
EXERCISE AGREEMENT
 
(to be signed only on exercise of Warrant)
 
TO: MIDWEST ENERGY EMISSIONS CORP.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No._______), hereby irrevocably elects to purchase _______ shares of the Common
Stock covered by such Warrant.
 
The undersigned herewith makes payment of the full purchase price for the shares
at the price per share provided for in the Warrant of $0.50 per share, for an
Aggregate Exercise Price of $______, by delivery to the Company of a certified
or official bank check payable to the order of the Company or by wire transfer
of immediately available funds to an account designated in writing by the
Company, in the amount of the Aggregate Exercise Price (if cashless exercise,
insert “cashless”).
 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to ________________________________ whose address is
______________________________.
 
 

           
(Signature must conform to name of holder as
specified on the face of the Warrant)
                      (Address)  

 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT B:
 
ASSIGNMENT
 
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the number of shares of Common Stock of
MIDWEST ENERGY EMISSIONS CORP. to which the within Warrant relates specified
under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of MIDWEST ENERGY
EMISSIONS CORP. with full power of substitution in the premises.
 
Transferees
Number Transferred
           






Dated: ____________________, ______          
Signature must conform to name of holder as
specified on the face of the Warrant)
  Signed in the presence of:                       (Name)                  
(Address)           ACCEPTED AND AGREED:       [TRANSFEREE]                    
  (Name)           (Address)  



23

--------------------------------------------------------------------------------